Case 1:21-cv-00099-MAC-ZJH Document 4 Filed 08/13/21 Page 1 of 1 PageID #: 17




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


GREGORY HAVARD,                  §
                                 §
          Petitioner,            §
                                 §
versus                           §                   CIVIL ACTION NO. 1:21-CV-99
                                 §
JEFFERSON COUNTY CORR. FACILITY, §
                                 §
          Respondent.            §
                    MEMORANDUM ORDER ADOPTING
          THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Gregory Havard, proceeding pro se, filed this petition for writ of habeas corpus pursuant
to 28 U.S.C. § 2241. The court referred this matter to the Honorable Zack Hawthorn, United

States Magistrate Judge, for consideration pursuant to applicable laws and orders of the court.

       The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this matter. The magistrate judge recommends dismissing the

petition without prejudice for failure to exhaust state habeas remedies.

       The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report

and Recommendation.
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

the petition.


         SIGNED at Beaumont, Texas, this 13th day of August, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
